Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants claimed invention is drawn to an organic light emitting device which is comprised of a light emitting layer which comprises a compound satisfying chemical formula 1 and a compound which satisfies chemical formula 2 which is located between the anode and the light emitting layer.  A search for compounds satisfying chemical formulae 1 and 2 were undertaken and of the references which teach such compounds, no single reference teaches or suggest the combination of a compound satisfying chemical formula 1 and a compound satisfying chemical formula 2, regardless of location within an organic light emitting device.  The written opinion of the international searching authority identified KR 10-2017-0041886 as a reference which teaches a compound satisfying chemical formula 1 and KR 10-2017-0075877 as a reference which teaches a compound which, while not satisfying chemical formula 2, is a close variant thereof.  The written opinion then concludes that it would have been obvious to combine the teachings of the first and second documents to arrive at Applicants instantly claimed invention.  Such a conclusion can only be reached via the use of improper hindsight reconstruction.  No prior art reference teaches or fairly suggests employing the combination of a first compound and a second compound which satisfies chemical formulae 1 and 2, respectively, in the manner required by the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 



/Robert S Loewe/Primary Examiner, Art Unit 1766